Order filed December 8, 2022




                                     In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-20-00258-CV
                                   __________

KINDER MORGAN PRODUCTION COMPANY, LLC, Appellant
                                        V.
       SCURRY COUNTY APPRAISAL DISTRICT, Appellee


                    On Appeal from the 132nd District Court
                            Scurry County, Texas
                         Trial Court Cause No. 26723


                                   ORDER
      Scurry County Appraisal District has recently filed in this court a Motion for
Reconsideration of Mandate Awarding Incurred Costs. Kinder Morgan Production
Company, LLC opposes the motion. After the motion and response were filed, this
court reviewed the mandate that was issued by this court on November 7, 2022, and
we noticed that an inadvertent mistake had been made in our bill of costs.
Accordingly, we grant in part the motion filed by Scurry County Appraisal District.
        An appellate court may issue and recall its mandate even after the court’s
plenary power expires. TEX. R. APP. P. 19.3(b). We have determined that the
mandate issued by this court on November 7, 2022, should be recalled based upon a
mistake related to the cost of the trial court clerk’s record. As reflected in the trial
court clerk’s bill of costs, the cost of preparing the clerk’s record was $2,555.00, not
$42,272.82 as shown in our November 7 mandate.
        Accordingly, the mandate issued by this court on November 7, 2022, is
recalled, and the mandate issued by this court on December 8, 2022, is substituted
therefor. 1


                                                                   PER CURIAM


December 8, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         We note that this court’s plenary power expired long ago; therefore, nothing in the instant order is
to be read to modify the opinion or the judgment rendered by this court on December 30, 2021. See TEX. R.
APP. P. 19.1, 19.2.

                                                     2